Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s remarks filed on 3/29/21 were found persuasive. However, in an updated search, Shyu et al (US20110026144) was found to be pertinent prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 12, 23- 25, 28-32, and 35-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140293442) in view of Lamontagne et al. (US9244245), further in view of Shyu et al (US20110026144).

    PNG
    media_image1.png
    550
    705
    media_image1.png
    Greyscale

Regarding claim 1, Kim teaches an optical assembly (see figure 1 above), comprising:
a plurality of optical elements (100,200,300,400) each optical element comprising an inner portion (102,202,302,402) having an optical axis and an outer portion (flange) surrounding the inner portion, said optical elements forming a stack (see figure 1), the optical axes of the inner portions of said optical elements being aligned along said stack, at least one pair (100 and 200) of contiguous optical elements along said stack engaging each other at an engagement interface(via 130,230,330; paragraph 62), the engagement interface comprising:
 a toroidal protrusion(can be aspherical- see paragraph 62) extending along the outer portion(flange) of one of the contiguous optical elements of said pair, the toroidal protrusion having a symmetry of revolution about the optical axis of the inner portion of the corresponding optical element; and
 a toroidal groove (for example 240) having a (v-shaped) circular-shaped cross-section extending in the outer portion (flange) of the other one of the contiguous optical elements of said pair (see figure 1), the toroidal groove having a symmetry 
wherein the toroidal protrusion (for example 130) and the toroidal groove (for example 240) have a same radius of revolution and engage each other (paragraph 69, 82 and figure 2).
Kim teaches an optical assembly with a plurality of optical elements in stack engagement where the engagement interface comprises a protrusion having the same radius of revolution as the groove to engage each other (as illustrated in figure 2). Kim also teaches the protrusions and grooves can be aspherical surfaces in a variety of formats (see figure 3, 6, 7 and 11). 
However, Kim fails to specifically disclose an embodiment comprising a toroidal protrusion and toroid groove having a v-shaped cross section. 
In the same field of endeavor, Lamontagne et al teaches mounting optical elements within a barrel where the engagement surfaces can have a variety of shapes/curvatures. Figures 5c illustrates toroidal contact between an optical element and support surface (col. 7, lines 1-17).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a toroidal shaped protrusion and groove, as engagement surface, since Kim teaches the protrusion and groove can be non-spherical surfaces, toroidal surfaces can be convex or concave shapes,  toroidal surfaces is a known shape/curvature to align and engage optical elements, and engaging matching surface curvatures helps to provide a secure mount to help keep optical elements aligned.  Although Lamontagne teaches a toroidal optical mount, the Kim-Lamontagne combination fails to specifically disclose a v-shaped cross section.
Shyu et al teaches an optical assembly, comprising a plurality of optical elements (21a, 21b) each optical element comprising an inner portion having an 
 a  protrusion extending along the outer portion(flange) of one of the contiguous optical elements of said pair, the protrusion having a symmetry of revolution about the optical axis of the inner portion of the corresponding optical element (see element 202 and figure 15); and a  groove having a v-shaped cross-section and extending in the outer portion (flange-see element 202 in figure 16) of the other one of the contiguous optical elements of said pair, the groove having a symmetry of revolution about the optical axis of the inner portion of the corresponding optical element (paragraph 57); wherein the protrusion and the groove have a same radius of revolution and engage each other (paragraph 57). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Kim-Lamontagne combination, to include this feature, as an known alignment groove shape, as taught by Shyu et al.
Regarding claim 2, Kim teaches the optical assembly according to claim 1, wherein each optical element is one of a lens, a baffle, an iris, a Diffractive Optical Element or a pinhole.
Regarding claim 3. Kim teaches the optical assembly according to claim 1, wherein, for at least one of said optical elements (100,200, 300 or 400), the inner portion, the outer portion and any protrusion thereon or groove therein are molded as a monolithic element (see figure 1 of Kim). Lamontagne further teaches the protrusion and grooves can be toroidal. As discussed above (see Examiner’s notes in claim 1), engaging matching surface curvatures helps to provide a secure mount to help keep optical elements aligned.

Regarding claim 5, Kim-Lamontagne combination fails to specifically disclose the optical assembly according to claim 1, wherein, for at least one of said optical elements, the outer portion and the inner portion are fabricated separately and assembled through Insert Precision Molding. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to use molding manufacturing for the optical elements because it allows of simultaneous molding of multiple surfaces with high accuracy. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).
Regarding claim 6, Kim- Lamontagne-Shyu combination fails to specifically disclose the optical assembly according to claim 1, wherein, for at least one of said optical elements (lenses 100, 200, 300, 400), the inner portion (optical functioning surface-102,202,302,402) has a cylindrical profile. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a lens with cylindrical optical function surfaces (inner portion) to focus, condense or expand incoming beams to single axis.  
Regarding claim 7, the optical assembly according to claim 1, wherein, for at least one of said optical elements (100), the outer portion is flange shaped (paragraph 60 of Kim).
Regarding claim 8, Kim teaches the protrusion and groove can have semi-spherical (paragraph 62) or flat (truncated) portions of the curved protrusion (see figures 6-7). Lamontagne, as discussed above, teaches connection of optical elements using engaging toroidal surfaces.
The Kim-Lamontagne-Shyu combination fails specifically disclose the optical assembly according to claim 1, wherein, for at least one of said optical elements, the toroidal protrusion has a truncated circular cross-section.
	However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a toroidal protrusion with truncated circular cross section, since toroidal surfaces can be convex or concave shape, the truncated circular cross section would still provide secure engaging surfaces and  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found 
Regarding claim 9, Kim teaches the protrusion and groove can have curved protrusions can have semi-spherical or aspherical shape (see paragraph 62). Lamontagne, as discussed above, connection of optical elements using engaging toroidal surfaces.
The Kim-Lamontagne combination fails to specifically disclose the optical assembly according to claim 1, wherein, for at least one of said optical elements, the toroidal protrusion has a curved non-circular cross-section.
Shyu, in figures 14-15, teach at least one of said optical elements, the protrusion has a curved non-circular cross-section. 
	Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a toroidal protrusion with non-circular cross section, since toroidal surfaces can be convex or concave shape, the protrusion can still provide secure engaging surfaces, and  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) 
Regarding claim 12, Kim teaches the optical assembly according to claim 1, in combination with an annular support (800) having a support surface engaging a bottommost optical element of said stack (see figure 1).
Regarding claim 23, Kim teaches an optical element, comprising:
an inner portion (optical functioning surface;102,202,302,402) configured for light interaction and defining an optical axis; and an outer portion (flange) surrounding the inner portion, the outer portion (flange) having opposite first and 
-    a toroidal protrusion (130,230,330) having a symmetry of revolution about the optical axis of the inner portion; and
-    a toroidal groove (240,340,440) having a V-shaped cross-section and a symmetry of revolution about the optical axis of the inner portion (see paragraphs 59, 62, 69 and 82 and figure 2).
Kim teaches an optical assembly with a plurality of optical elements in stack engagement where the engagement interface comprises a protrusion having the same radius of revolution as the groove to engage each other (as illustrated in figure 2). Kim also teaches the protrusions and grooves can be aspherical surfaces in a variety of formats (see figure 3, 6, 7 and 11). 
However, Kim fails to specifically disclose an embodiment comprising a toroidal protrusion and toroid groove shape having a V-shaped cross-section. 
In the same field of endeavor, Lamontagne et al teaches mounting optical elements within a barrel where the engagement surfaces can have a variety of shapes/curvatures. Figures 5c illustrates toroidal contact between an optical element and support surface (col. 7, lines 1-17).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a toroidal shaped protrusion and groove, as engagement surface, since Kim teaches the protrusion and groove can be non-spherical surfaces, toroidal surfaces can be convex or concave shapes,  toroidal surfaces is a known shape/curvature to align and engage optical elements, and engaging matching surface curvatures helps to provide a secure mount to help keep optical elements aligned.  
Although Lamontagne teaches a toroidal optical mount, the Kim-Lamontagne combination fails to specifically disclose a v-shaped cross section.
 groove having a v-shaped cross-section (flange-see element 202 in figure 16) and a symmetry of revolution about the optical axis of the inner portion(paragraph 57. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Kim-Lamontagne combination, to include this feature, as an known alignment groove shape, as taught by Shyu et al.
Regarding claim 24, Kim teaches the optical element according to claim 23, wherein the first surface is provided with said toroidal protrusion or said toroidal groove and the second surface is free of any toroidal protrusion or toroidal groove (see figured 1; element #100). Kim teaches the protrusion and groove can have curved protrusions can have semi-spherical or aspherical shape (see paragraph 62). Lamontagne, as discussed above in claim 21, teaches connecting optical elements using engaging toroidal surfaces.
	As discussed above, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a toroidal protrusion or grooves since toroidal surfaces can be convex or concave shape and the protrusion can still provide secure engaging surfaces.
Regarding claim 25, Kim teaches the optical element according to claim 23, wherein the first surface is provided with said toroidal protrusion (230) and the second surface is provided with said toroidal groove (240). Kim teaches the protrusion and groove can have curved protrusions can have semi-spherical or 
	As discussed above, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a toroidal protrusion or grooves since toroidal surfaces can be convex or concave shape and the protrusion can still provide secure engaging surfaces.
Regarding claim 28, the optical element according to claim 23, wherein the inner portion and the outer portion are molded as a monolithic element (see figure 1 of Kim).
Claims 29-32 are substantially equivalent to claims 4, 5 and 8-9 respectively.  See Examiner notes in claims 4, 5 and 8-9 above. 
Regarding claim 35, Kim teaches a method of making an optical assembly, comprising:
a.    providing a plurality of optical elements (lenses- 100,200,300, 400), each comprising an inner portion (optical function surface-102, 202,302,402) having an optical axis and an outer portion (flange)surrounding the inner portion, the outer portion(flange) having opposite first and second surfaces, at least one of the first and second surfaces being provided with one of a toroidal protrusion (for example 130) or a toroidal groove (for example 240; see figures 1 and 2) having a symmetry of revolution about the optical axis of the inner portion, the toroidal groove having a v-shaped cross section and
b. stacking the optical elements (see figure 1) with their optical axes aligned, contiguous optical elements along said stack engaging each other at an engagement interface comprising one of said toroidal protrusions and one of said toroidal grooves engaging each other, the toroidal protrusion and toroidal groove of each of said engagement interfaces having a same radius of revolution (see figure 2; see paragraphs 59, 62, 69 and 82).

However, Kim fails to specifically disclose an embodiment comprising a toroidal protrusion and toroid groove shape, the toroidal groove having a v-shaped cross section. 
In the same field of endeavor, Lamontagne et al teaches mounting optical elements within a barrel where the engagement surfaces can have a variety of shapes/curvatures. Figures 5c illustrates toroidal contact between an optical element and support surface (col. 7, lines 1-17).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a toroidal shaped protrusion and groove, as engagement surface, since Kim teaches the protrusion and groove can be non-spherical surfaces, toroidal surfaces can be convex or concave shapes, toroidal surfaces are a known shape/curvature to align and engage optical elements, and engaging matching surface curvatures helps to provide a secure mount to help keep optical elements aligned. Although Lamontagne teaches a toroidal optical mount, the Kim-Lamontagne combination fails to specifically disclose a v-shaped cross section.
Shyu teaches a method of making an optical assembly, comprising:
a.    providing a plurality of optical elements (lenses- 21a, 21b), each comprising an inner portion (optical function surface) having an optical axis and an outer portion (flange)surrounding the inner portion, the outer portion(flange) having opposite first and second surfaces, at least one of the first and second surfaces being provided with one of a protrusion (202-figure 15) or a groove (for the groove having a v-shaped cross section and
b. stacking the optical elements (see figures 15-16) with their optical axes aligned, contiguous optical elements along said stack engaging each other at an engagement interface comprising one of said protrusions and one of said grooves engaging each other, the toroidal protrusion and toroidal groove of each of said engagement interfaces having a same radius of revolution paragraphs 53-57. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Kim-Lamontagne combination, to include this feature, as an known alignment groove shape, as taught by Shyu et al.
Claims 36-43 are substantially equivalent to claims 2-9 respectively. See Examiner notes in claims 2-9 above. 


Claim 1-4, 12-29, 35-38 and 46-47 is /are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US4662717) in view of Lamontagne et al. (US9244245), further in view of Shyu et al ( US20110026144).

    PNG
    media_image2.png
    395
    272
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    288
    277
    media_image3.png
    Greyscale

Regarding claim 1, Yamada et al teaches an optical assembly (see figures 17 and 22 above), comprising:

 a toroidal protrusion(spherical protrusion-53 or 54 or 74) extending along the outer portion(flange) of one of the contiguous optical elements of said pair, the toroidal protrusion having a symmetry of revolution about the optical axis of the inner portion of the corresponding optical element; and
 a toroidal groove (43or 63 or 73) having a V-shaped cross-section and  extending in the outer portion (flange) of the other one of the contiguous optical elements of said pair (see figures 17 and 20-22), the toroidal groove having a symmetry of revolution about the optical axis of the inner portion of the corresponding optical element;
wherein the toroidal protrusion and the toroidal groove have a same radius of revolution and engage each other (col. 8, lines 15-22).
Yamada et al. teaches an optical assembly with a plurality of optical elements in stack engagement where the engagement interface comprises a protrusion having the same radius of revolution as the groove to engage each other (as illustrated in figure 22). However, Yamada et al fails to specifically disclose an embodiment comprising a toroidal protrusion and toroid groove shape having a V-shaped cross-section. 
In the same field of endeavor, Lamontagne et al teaches mounting optical elements within a barrel where the engagement surfaces can have a variety of shapes/curvatures. Figures 5c illustrates toroidal contact between an optical 
Shyu et al teaches an optical assembly, comprising a plurality of optical elements (21a, 21b) each optical element comprising an inner portion having an optical axis and an outer portion (flange) surrounding the inner portion, said optical elements forming a stack (via grooves; see figures 15 and 16), the optical axes of the inner portions of said optical elements being aligned along said stack, at least one pair of contiguous optical elements along said stack engaging each other at an engagement interface(see figure 15 and 16), the engagement interface comprising:
 a  protrusion extending along the outer portion(flange) of one of the contiguous optical elements of said pair, the protrusion having a symmetry of revolution about the optical axis of the inner portion of the corresponding optical element (see element 202 and figure 15); and a  groove having a v-shaped cross-section and extending in the outer portion (flange-see element 202 in figure 16) of the other one of the contiguous optical elements of said pair, the groove having a symmetry of revolution about the optical axis of the inner portion of the corresponding optical element (paragraph 57); wherein the protrusion and the groove have a same radius of revolution and engage each other (paragraph 57). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the 
Regarding claim 2, Yamada et al teaches the optical assembly according to claim 1, wherein each optical element is one of a lens, a baffle, an iris, a Diffractive Optical Element or a pinhole.
Regarding claim 3, the optical assembly according to claim 1, wherein, for at least one of said optical elements (51, 61 or 71), the inner portion, the outer portion and any toroidal protrusion thereon or toroidal groove therein are molded as a monolithic element (see figure 17 and col. 9, lines 65-69 of Yamada and Examiner’s notes in claim 1). 
Regarding claim 4, the optical assembly according to claim 3, wherein said monolithic element is made of a plastic material (see col. 8 and col. 9, lines 65-69 of Yamada).
Regarding claim 12, Yamada et al teaches the optical assembly according to claim 1, in combination with an annular support (40) having a support surface (41,41a) engaging a bottom most (all lens are attached/stacked on lens 51) optical element (51) of said stack. Yamada teaches lens barrel with lens engagingly connected to provide a compound lenses with aligned optical axis that are not easily separated (col. 4,lines 46-65).  Although, Yamada-Lamontagne fail to specifically disclose that lens 51 is on the imager side of the lens barrel (bottom most), Shyu teaches the stacked lenses (for example 11-16) are supported in a lens barrel so that eh bottom most lens is aligned with the optical axis of an imager (for a camera phone (paragraphs 53-57). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a support surface engaging a bottommost optical element (on the imager 
 	Regarding claim 13, the combination of claim 12,  Yamada teaches wherein the support surface (40) of the annular support comprises one of a toroidal protrusion or a toroidal groove engaging a matching toroidal groove or toroidal protrusion provided underneath a bottom surface of the outer portion of the bottommost optical element (51) of said stack.
However, Yamada et al fails to specifically disclose an embodiment comprising a toroidal protrusion and toroid groove shape. 
In the same field of endeavor, Lamontagne et al teaches mounting optical elements within a barrel where the engagement surfaces can have a variety of shapes/curvatures. Figures 5c illustrates toroidal contact between an optical element and support surface (col. 7, lines 1-17).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention from teachings of Yamada-Lamontagne- Shyu combination to include a toroidal shaped protrusion and groove, as engagement surface, since toroidal surfaces can be convex or concave shapes, toroidal surfaces is a known shape/curvature to align and engage optical elements, and engaging matching surface curvatures helps to provide a secure mount to help keep optical elements aligned.  
Regarding claim 14, Yamada et al teaches an optical assembly, comprising:
an optical element (51, 61 or 71) comprising an inner portion (lens function part) having an optical axis and an outer portion (flange) surrounding the inner portion; and
an annular support (40) having a support surface(41) engaging the optical element at an engagement interface (54,63,43), the engagement interface comprising a toroidal protrusion and a toroidal groove engaging each other, the the toroidal groove having a v-shaped cross section.
Yamada et al. teaches an optical assembly with a plurality of optical elements in stack engagement where the engagement interface comprises a protrusion having the same radius of revolution as the groove to engage each other (as illustrated in figure 22). However, Yamada et al fails to specifically disclose an embodiment comprising a toroidal protrusion and toroid groove shape, the toroidal groove having a v-shaped cross section. 
In the same field of endeavor, Lamontagne et al teaches mounting optical elements within a barrel where the engagement surfaces can have a variety of shapes/curvatures. Figures 5c illustrates toroidal contact between an optical element and support surface (col. 7, lines 1-17).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a toroidal shaped protrusion and groove, as engagement surface, since toroidal surfaces can be convex or concave shapes, toroidal surfaces is a known shape/curvature to align and engage optical elements, and engaging matching surface curvatures helps to provide a secure mount to help keep optical elements aligned.  
Although Lamontagne teaches a toroidal optical mount, the Yamada-Lamontagne combination fails to specifically disclose a v-shaped cross section.
Shyu et al teaches an optical assembly, comprising: an optical elements (21a, 21b)comprising an inner portion having an optical axis and an outer portion (flange) surrounding the inner portion, and an annular support having a support the toroidal groove having a v-shaped cross section (see figure 16). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Yamada-Lamontagne combination, to include this feature, as an known alignment groove shape, as taught by Shyu et al.
Regarding claim 15, Yamada et al teaches the optical assembly according to claim 14, wherein the optical element is one of a lens, a baffle, an iris, a Diffractive Optical Element or a pinhole.
Regarding claim 16, Yamada et al teaches the optical assembly according to claim 14, wherein the inner portion and the outer portion of the optical element (51,61,71) and the toroidal protrusion thereon or the toroidal groove therein are molded as a monolithic element (see figure 17 and col. 9, liens 65-69 of Yamada and Examiner’s notes in claim 14).
Regarding claim 17, Yamada et al teaches the optical assembly according to claim 16, wherein said monolithic element is made of a plastic material (col.8 and col 9, lines 65-69 of Yamada).
Regarding claim 18, Yamada, at col. 10, lines 1-5, teach the lens can be formed using different materials. The Yamada- Lamontagne-Shyu combination fails to specifically disclose the optical assembly according to claim 14, wherein the outer portion and the inner portion are fabricated separately and assembled through Insert Precision Molding. However, it would have been obvious to one of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).
Regarding claim 19, Yamada et al teaches the protrusion and groove can have spherical curved protrusion (col. 4, lines 20-25). Lamontagne, as discussed above, teaches connection of optical elements using engaging toroidal surfaces.

	However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a toroidal protrusion with truncated circular cross section, since toroidal surfaces can be convex or concave shape, the truncated circular cross section would still provide secure engaging surfaces and  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) 
Regarding claim 20, Yamada et al teaches the protrusion and groove can have curved protrusions can be spherical shape. Lamontagne, as discussed above, connection of optical elements using engaging toroidal surfaces.
The Yamada-Lamontagne combination fails to specifically disclose the optical assembly according to claim 14, wherein, for at least one of said optical elements, the toroidal protrusion has a curved non-circular cross-section.
Shyu, in figures 14-15, teach at least one of said optical elements, the protrusion has a curved non-circular cross-section. 
	Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a toroidal protrusion with truncated circular cross section, since toroidal surfaces can be convex or concave shape, the protrusion can still provide secure engaging surfaces, and  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent 
Regarding claim 23, Yamada et al teaches an optical element (51, 61, or 71-see figures 17, 20 and 22), comprising:
an inner portion (lens function surfaces)configured for light interaction and defining an optical axis; and an outer portion (flange) surrounding the inner portion, the outer portion having opposite first and second surfaces, at least one of the first and second surfaces being provided with one of:
-    a toroidal protrusion (spherical protrusion-53 or 54 or 74) having a symmetry of revolution about the optical axis of the inner portion; and
-    a toroidal groove (43or 63 or 73) having a v-shaped cross section a symmetry of revolution about the optical axis of the inner portion.
Yamada et al. teaches an optical assembly with a plurality of optical elements in stack engagement where the engagement interface comprises a protrusion having the same radius of revolution as the groove to engage each other (as illustrated in figure 22). However, Yamada et al fails to specifically disclose an embodiment comprising a toroidal protrusion and toroid groove shape having a v-shaped cross section
In the same field of endeavor, Lamontagne et al teaches mounting optical elements within a barrel where the engagement surfaces can have a variety of shapes/curvatures. Figures 5c illustrates toroidal contact between an optical element and support surface (col. 7, lines 1-17).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a toroidal shaped protrusion and groove, as engagement surface, since toroidal surfaces can be convex or concave shapes, toroidal surfaces is a known shape/curvature to align and engage optical elements, and engaging 
Although Lamontagne teaches a toroidal optical mount, the Yamada-Lamontagne combination fails to specifically disclose a v-shaped cross section.
Shyu et al teaches an optical element (21a or 21b) comprising an inner portion configured for light interaction and defining an optical axis; and an outer portion (flange) surrounding the inner portion, the outer portion having opposite first and second surfaces, at least one of the first and second surfaces being provided with one of: (via grooves; see figures 15 and 16) a protrusion having a symmetry of revolution about the optical axis of the inner portion(see element 202 and figure 15); and a  groove having a v-shaped cross-section (flange-see element 202 in figure 16) and a symmetry of revolution about the optical axis of the inner portion(paragraph 57. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Yamada-Lamontagne combination, to include this feature, as an known alignment groove shape, as taught by Shyu et al.
Regarding claim 24, Yamada- Lamontagne combination teaches the optical element according to claim 23, wherein the first surface is provided with said toroidal protrusion or said toroidal groove and the second surface is free of any toroidal protrusion or toroidal groove (see figure 20 of Yamada and Examiner notes in claim 23.).
Regarding claim 25, Yamada-Lamontagne combination  teaches the optical element according to claim 23, wherein the first surface is provided with said toroidal protrusion and the second surface is provided with said toroidal groove (see figure 22 embodiment of Yamada and Examiner’s notes in claim 23).
Regarding claim 26, Yamada-Lamontagne combination teaches the optical element according to claim 23, wherein the first and the second surfaces are both 
Regarding claim 27, Yamada- Lamontagne-Shyu combination fails to specifically disclose an embodiment wherein the optical element according to claim 23, wherein the first and the second surfaces are both provided with a corresponding toroidal groove. Yamada teaches different surfaces with a groove or protrusion on either surface or wherein protrusion are on both surface.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include grooves on both surfaces of the flange, since it would provide a functionally equivalent mounting structure and would still securely align lenses. 
Regarding claim 28, Yamada-Lamontagne combination teaches the optical element according to claim 23, wherein the inner portion and the outer portion are molded as a monolithic element (see figures 17 and 20 of Yamada).
Regarding claim 29, Yamada et al teaches the optical element according to claim 28, wherein said monolithic element is made of a plastic material (col. 8).
Regarding claim 35, Yamada et al teaches a method of making an optical assembly, comprising:
a.    providing a plurality of optical elements (lenses), each comprising an inner portion (optical lens function surface) having an optical axis and an outer portion (flange) surrounding the inner portion, the outer portion (flange) having opposite first and second surfaces, at least one of the first and second surfaces being provided with one of a toroidal protrusion or a toroidal groove (f see figures 20 and 22) having a symmetry of revolution about the optical axis of the inner portion , the toroidal groove having a V-shaped cross section; and
b. stacking the optical elements (see figures 20 and 22) with their optical axes aligned, contiguous optical elements along said stack engaging each other at toroidal protrusions and one of said toroidal grooves engaging each other, the toroidal protrusion and toroidal groove of each of said engagement interfaces having a same radius of revolution (col. 8).
Yamada teaches an optical assembly with a plurality of optical elements in stack engagement where the engagement interface comprises a protrusion having the same radius of revolution as the groove to engage each other (as illustrated in figure 22). 
However, Yamada fails to specifically disclose an embodiment comprising a toroidal protrusion and toroid groove shape, the toroidal groove having a V-shaped cross section. 
In the same field of endeavor, Lamontagne et al teaches mounting optical elements within a barrel where the engagement surfaces can have a variety of shapes/curvatures. Figures 5c illustrates toroidal contact between an optical element and support surface (col. 7, lines 1-17).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a toroidal shaped protrusion and groove, as engagement surface, since toroidal surfaces can be convex or concave shapes, toroidal surfaces are a known shape/curvature to align and engage optical elements, and engaging matching surface curvatures helps to provide a secure mount to help keep optical elements aligned.  
Although Lamontagne teaches a toroidal optical mount, the Yamada-Lamontagne combination fails to specifically disclose a v-shaped cross section.
Shyu teaches a method of making an optical assembly, comprising:
a.    providing a plurality of optical elements (lenses- 21a, 21b), each comprising an inner portion (optical function surface) having an optical axis and an outer portion (flange)surrounding the inner portion, the outer portion(flange) the groove having a v-shaped cross section and
b. stacking the optical elements (see figures 15-16) with their optical axes aligned, contiguous optical elements along said stack engaging each other at an engagement interface comprising one of said protrusions and one of said grooves engaging each other, the toroidal protrusion and toroidal groove of each of said engagement interfaces having a same radius of revolution (paragraphs 53-57). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Yamada-Lamontagne combination, to include this feature, as an known alignment groove shape, as taught by Shyu et al.

Claims 36-38 and 46-47are substantially equivalent to claims 2-4 and 12-13 respectively. See Examiner notes in claims 2-4 and 112-13 above.

Claim 1, 14, 23 and 35  is /are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US4662717) in view of Lamontagne et al. (US9244245), further in view of Yoshida et al ( US20130265660).

    PNG
    media_image2.png
    395
    272
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    288
    277
    media_image3.png
    Greyscale

Regarding claim 1, Yamada et al teaches an optical assembly (see figures 17 and 22 above), comprising:
a plurality of optical elements (51,61,71) each optical element comprising an inner portion (lens function part) having an optical axis and an outer portion (flange-52,62,72) surrounding the inner portion, said optical elements forming a stack (see figures 17 and 20-22), the optical axes of the inner portions of said optical elements being aligned along said stack, at least one pair of contiguous optical elements along said stack engaging each other at an engagement interface(col. 8,lines 1- 68), the engagement interface comprising:
 a toroidal protrusion(spherical protrusion-53 or 54 or 74) extending along the outer portion(flange) of one of the contiguous optical elements of said pair, the toroidal protrusion having a symmetry of revolution about the optical axis of the inner portion of the corresponding optical element; and
 a toroidal groove (43or 63 or 73) having a V-shaped cross-section and  extending in the outer portion (flange) of the other one of the contiguous optical elements of said pair (see figures 17 and 20-22), the toroidal groove having a symmetry of revolution about the optical axis of the inner portion of the corresponding optical element;
wherein the toroidal protrusion and the toroidal groove have a same radius of revolution and engage each other (col. 8, lines 15-22).
Yamada et al. teaches an optical assembly with a plurality of optical elements in stack engagement where the engagement interface comprises a protrusion having the same radius of revolution as the groove to engage each other (as illustrated in figure 22). However, Yamada et al fails to specifically disclose an embodiment comprising a toroidal protrusion and toroid groove shape having a V-shaped cross-section. 

Yoshida et al teaches an optical assembly, comprising a plurality of optical elements (10, 20) each optical element comprising an inner portion having an optical axis and an outer portion (flange) surrounding the inner portion, said optical elements forming a stack (via grooves; see figure 9), the optical axes of the inner portions of said optical elements being aligned along said stack, at least one pair of contiguous optical elements along said stack engaging each other at an engagement interface, the engagement interface comprising:
 a  protrusion (13a) extending along the outer portion(flange) of one of the contiguous optical elements of said pair, the protrusion having a symmetry of revolution about the optical axis of the inner portion of the corresponding optical element; and a  groove (23a) having a v-shaped cross-section and extending in the outer portion (flange) of the other one of the contiguous optical elements of said pair, the groove having a symmetry of revolution about the optical axis of the inner portion of the corresponding optical element (paragraph 73); wherein the protrusion and the groove have a same radius of revolution and engage each other 

Regarding claim 14, Yamada et al teaches an optical assembly, comprising:
an optical element (51, 61 or 71) comprising an inner portion (lens function part) having an optical axis and an outer portion (flange) surrounding the inner portion; and
an annular support (40) having a support surface(41) engaging the optical element at an engagement interface (54,63,43), the engagement interface comprising a toroidal protrusion and a toroidal groove engaging each other, the toroidal protrusion and the toroidal groove each extending on a corresponding one of the outer portion of the optical element (51) and the support surface(41) of the annular support (40), the toroidal protrusion and the toroidal groove each having a symmetry of revolution about the optical axis of the inner portion of the optical element and having a same radius of revolution (see figure 20 and col. 8), the toroidal groove having a v-shaped cross section.
Yamada et al. teaches an optical assembly with a plurality of optical elements in stack engagement where the engagement interface comprises a protrusion having the same radius of revolution as the groove to engage each other (as illustrated in figure 22). However, Yamada et al fails to specifically disclose an embodiment comprising a toroidal protrusion and toroid groove shape, the toroidal groove having a v-shaped cross section. 
In the same field of endeavor, Lamontagne et al teaches mounting optical elements within a barrel where the engagement surfaces can have a variety of shapes/curvatures. Figures 5c illustrates toroidal contact between an optical 
Although Lamontagne teaches a toroidal optical mount, the Yamada-Lamontagne combination fails to specifically disclose a v-shaped cross section.
Yoshida et al teaches an optical assembly, comprising: an optical elements (10,20)comprising an inner portion having an optical axis and an outer portion (flange) surrounding the inner portion, and an annular support having a support surface engaging the optical element(see figures 4 and 9), the engagement interface comprising: a protrusion and a groove (element 23a) engaging each other (see figure 9), the protrusion and the groove each extending on a corresponding one of the outer portion of the optical element and the support surface of the annular support, the protrusion and the groove each having a symmetry of revolution (see paragraph 73 and figure 4) about the optical axis of the inner portion of the optical element and having a same radius of revolution (see paragraphs 47-59), the toroidal groove having a v-shaped cross section (see figure 9). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Yamada-Lamontagne combination, to include this feature, as an known alignment groove shape, as taught by Yoshida et al.

Regarding claim 23, Yamada et al teaches an optical element (51, 61, or 71-see figures 17, 20 and 22), comprising:

-    a toroidal protrusion (spherical protrusion-53 or 54 or 74) having a symmetry of revolution about the optical axis of the inner portion; and
-    a toroidal groove (43or 63 or 73) having a v-shaped cross section a symmetry of revolution about the optical axis of the inner portion.
Yamada et al. teaches an optical assembly with a plurality of optical elements in stack engagement where the engagement interface comprises a protrusion having the same radius of revolution as the groove to engage each other (as illustrated in figure 22). However, Yamada et al fails to specifically disclose an embodiment comprising a toroidal protrusion and toroid groove shape having a v-shaped cross section
In the same field of endeavor, Lamontagne et al teaches mounting optical elements within a barrel where the engagement surfaces can have a variety of shapes/curvatures. Figures 5c illustrates toroidal contact between an optical element and support surface (col. 7, lines 1-17).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a toroidal shaped protrusion and groove, as engagement surface, since toroidal surfaces can be convex or concave shapes, toroidal surfaces is a known shape/curvature to align and engage optical elements, and engaging matching surface curvatures helps to provide a secure mount to help keep optical elements aligned.  
Although Lamontagne teaches a toroidal optical mount, the Yamada-Lamontagne combination fails to specifically disclose a v-shaped cross section.
 groove having a v-shaped cross-section (flange-see element 23a in figure 9) and a symmetry of revolution about the optical axis of the inner portion(paragraph 73) Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Yamada-Lamontagne combination, to include this feature, as an known alignment groove shape, as taught by Yoshida et al.
Regarding claim 35, Yamada et al teaches a method of making an optical assembly, comprising:
a.    providing a plurality of optical elements (lenses), each comprising an inner portion (optical lens function surface) having an optical axis and an outer portion (flange) surrounding the inner portion, the outer portion (flange) having opposite first and second surfaces, at least one of the first and second surfaces being provided with one of a toroidal protrusion or a toroidal groove ( see figures 20 and 22) having a symmetry of revolution about the optical axis of the inner portion , the toroidal groove having a V-shaped cross section; and
b. stacking the optical elements (see figures 20 and 22) with their optical axes aligned, contiguous optical elements along said stack engaging each other at an engagement interface comprising one of said toroidal protrusions and one of said toroidal grooves engaging each other, the toroidal protrusion and toroidal groove of each of said engagement interfaces having a same radius of revolution (col. 8).

However, Yamada fails to specifically disclose an embodiment comprising a toroidal protrusion and toroid groove shape, the toroidal groove having a V-shaped cross section. 
In the same field of endeavor, Lamontagne et al teaches mounting optical elements within a barrel where the engagement surfaces can have a variety of shapes/curvatures. Figures 5c illustrates toroidal contact between an optical element and support surface (col. 7, lines 1-17).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a toroidal shaped protrusion and groove, as engagement surface, since toroidal surfaces can be convex or concave shapes, toroidal surfaces are a known shape/curvature to align and engage optical elements, and engaging matching surface curvatures helps to provide a secure mount to help keep optical elements aligned.  
Although Lamontagne teaches a toroidal optical mount, the Yamada-Lamontagne combination fails to specifically disclose a v-shaped cross section.
Yoshida teaches a method of making an optical assembly, comprising:
a.    providing a plurality of optical elements (lenses- 10,20), each comprising an inner portion (optical function surface) having an optical axis and an outer portion (flange)surrounding the inner portion, the outer portion(flange) having opposite first and second surfaces, at least one of the first and second surfaces being provided with one of a protrusion (13a-figure 9) or a groove (for example 23a; see figure 9) having a symmetry of revolution about the optical axis of the inner portion, the groove having a v-shaped cross section and


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH